Citation Nr: 1760385	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure during service.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1961 to March 1984, with service at Takhli Royal Thai Air Force Base (RTAFB) from May 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2017.


FINDING OF FACT

he Veteran's current prostate cancer disability did not have onset during active service, was not caused by active service, to include exposure to an herbicide agent, and did not manifest within one year of separation from active service.  


CONCLUSION OF LAW

The criteria for establishing service connection for prostate cancer, to include as secondary to herbicide exposure during service, have not all been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

However, VA regulations provide that for a veteran who has been exposed to an herbicide agent, such as that contained in Agent Orange, during military service, service connection for prostate cancer will be presumed.  See 38 C.F.R. § 3.309(e) (2017).  Herbicide agents are defined by VA regulation as a chemical used in an herbicide used by the United States, specifically noted as: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and, picloram.  See 38 C.F.R. § 3.307(a)(6)(i) (2017).

Regulations also provide that service connection may be presumed for malignant tumors that manifest to a compensable degree within one year of separation from active service.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309

The Board reflects that the evidence of records documents diagnoses of prostate cancer.  The Veteran's service treatment records are void of any evidence of complaints, treatment or diagnosis of prostate cancer during military service or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

Initially, on appeal, the Veteran has asserted that he served at Takhli RTAFB in Thailand from May 1966 to May 1967; such service at Takhli RTAFB is corroborated by the Veteran's service personnel records.   He has asserted that he was exposed to herbicide agents via a stopover in Vietnam on his way to a training program, along the perimeter of the RTAFB base during normal working duties, because of the location of his hooch, and from playing sports and jogging near the perimeter, and that he was exposed via contact with aircraft during his service.

During that period of service, the Veteran indicated that he and his supervisor, R.R.H., were selected for a class at Clark Air Force Base in the Philippines in February 1967.  The Veteran stated in several statements and during his hearing on appeal that he and R.R.H. took a plane from Takhli RTAFB to Tan Son Nhut Air Base in the Republic of Vietnam, where they were forced to deplane in order for the aircraft to refuel.  The Vetaran asserts that the aircraft, however, was forced to leave before they reboarded due to an emergency and they were left at Tan Son Nhut Air Base for approximately 8 hours before they were able to board another aircraft bound for Clark Air Force Base.  After 3 days of classes, the Veteran reports that he and R.R.H. returned to Takhli RTAFB, again stopping at Tan Son Nhut Air Base in the Republic of Vietnam briefly to refuel the aircraft.  

In support of these assertions, the Veteran submitted a June 2013 statement from R.R.H., his supervisor during his period of service at Takhli RTAFB as well as the other participant in the travel described above.  R.R.H. indicated in that statement that, in approximately February 1967, he and the Veteran were selected to attend a class on NORS AUTODIN at Clark Air Force Base.  R.R.H. indicated that their transport plane (C-47) landed at Tan Son Nhut Air Force Base for refueling, and after refueling, the aircraft was recalled for some emergency leaving him and the Veteran at the terminal to await another transport.  R.R.H. indicated that he and the Veteran were on the ground most of the day-approximately 6 hours-before continuing on to Clark Air Force Base.  

The Veteran also submitted an April 2014 letter from his spouse which indicated that the Veteran wrote her a letter every day when he was in Thailand and that his letters were like a daily journal; she stated that she remembers the letters telling her the story about being selected to learn about AUTODIN at Clark Air Force Base and that he had to stop at Tan Son Nhut in order to refuel.  She also indicated that his hootch would fill up with the herbicide spray and smelled like manure when they sprayed it.  He also crossed the perimeter in a bus to go "downtown," and worked as a liaison that took him all over the base, often to the flight line and perimeter of the base.  She stated during the May 2017 hearing, however, that she no longer had any of his letters from that time.  

The Board further notes that the Veteran's performance evaluation for October 1966 through April 1967, filled out by R.R.H., indicated that the Veteran's responsibilities included assisting in preparing RCS-S52 reports for all NORS requirements and that he had to coordinate daily with maintenance supply liaisons on verified NORS backorders.  He also verified out of stock conditions, thoroughly researched all NORS requirements, and performed "other duties as assigned."  In the comments section, R.R.H. indicated that the Veteran "was instrumental in establishing and implementing local procedures for submitting the RCS-S52 report by AUTODIN.  Since its inception, the error rate for this base dropped from 48%, using message reporting, to less than 1% using AUTODIN."  R.R.H. also indicated that the Veteran was selected for the Supply Achievement Award in October 1966 and for the Quarterly Award for October through December 1967.  

There is no indication on his performance assessment that he took a course in February 1967 on NORS AUTODIN at Clark Air Force Base.  However, other personnel records do document that the Veteran completed courses in Inventory Management Supervisory, Inventory Management Special, and Standard Base Level Supply System during 1967; the time and location of those courses are not documented in those service records.  

The AOJ attempted to corroborate any exposure to herbicides through the Joint Service Records Research Center (JSRRC) in March 2014; JSRRC responded at that time that research into the Veteran's unit in 1967 at Takhli RTAFB was negative for any personnel stopping over in Tan Son Nhut Air Base in Saigon, Vietnam while enroute to Clark Air Force Base in the Republic of the Philippines.  Furthermore, those unit records were negative for any daily duty assignments or their proximity to the base perimeter.  Those unit records also did not discuss any locations of the base bus stops.  JSRRC finally noted that VA had conceded that herbicides had been used on the perimeter of the bases in Thailand.  

Finally, the Veteran submitted statements from other Veterans that he found on the internet which generally indicate that they took similar trips in Southeast Asia during the same timeframe as the Veteran and indicated that their planes would stop in the Republic of Vietnam for refueling.  

In particular, an archivist, J.S.H., noted in an October 2003 website comment that "as a general rule, military cargo aircraft, especially those engaged in 'airlines' would stop over at Tan Son Nhut Air Base, Republic of Vietnam enroute to bases in Thailand."  Furthermore, in an April 2010 generalized statement, J.W., who indicated that he was a captain for a private military contractor who flew contract flights for personnel and supplies during the Vietnam war, indicated that several of his flights would land in Saigon or Da Nang.  

The Veteran additionally submitted a November 2003 statement from R.E.C., who indicated that he ran the military aircraft contract command post for Vietnam and Thailand destinations for Kadena Air Force Base in Okinawa, Japan during the Veteran's periods of service; R.E.C. stated that based on his "experience, it was common for military aircraft flying to and from airbases in Thailand to land at Tan Son Nhut [Air Base] and other Vietnam airbases."  The Veteran also submitted a statement from S.E.C., who indicated that he stopped at Tan Son Nhut Air Base in Vietnam on his way to Takhli RTAFB from Clark Air Force Base in the Philippines during his period of service from April 1963 to April 1964.  

The Veteran also submitted a statement from another Veteran, K.J.H., who indicated that he took flights from Travis Air Force Base in California to Bangkok, Thailand, and that such flights stopped over in Saigon, Vietnam for refueling, where he had to de-plane and wait, generally for hours, before he could be re-checked and re-boarded on his continuing flight; K.J.H. made copies of his Travel Vouchers and posted them with his August 2004 statement on the internet, authorizing any Veteran to use those documents to show past flight patterns to and from Thailand during the Veteran's period of service.  

Although the Board notes that the Veteran would be presumed exposed to herbicides as a result of his service if the evidence demonstrated that he was in the Republic of Vietnam-even if such was at Tan Son Nhut Air Base for approximately 6 to 8 hours, one time-the preponderance of evidence in this case is against a finding that the Veteran was ever at Tan Son Nhut Air Base during his period of service.  

The Board acknowledges the Veteran's and R.R.H.'s statements noting that they had a layover of approximately 6-8 hours at Tan Son Nhut Air Base on their way to Clark Air Force Base in February 1967.  However, there is no evidence in his service records, or in any of the unit records, that the Veteran attended any class at Clark Air Force Base in February 1967, nor that even if such class occurred as noted by the Veteran and R.R.H., that there was a layover at Tan Son Nhut Air Base for their particular flight to Clark Air Force Base.  

Specifically, the Board finds the Veteran's service personnel records to be more persuasive and probative.  R.R.H. was diligent in documenting awards that the Veteran had received, and the Board notes that if the Veteran were selected for a class in February 1967, it is likely that such would have been noted in his performance assessment; it was not.  Moreover, although there are multiple instances of inventory/supply chain courses that the Veteran completed in 1967, the dates and locations of those courses are not listed and do not document any travel to Clark Air Force Base, let alone any layover in the Republic of Vietnam.  

Finally, insofar as the Veteran has submitted evidence that there is a generalized flight pattern of stopping in the Republic of Vietnam on the way to any RTAFB in Thailand, such a generalized pattern-even if the Board were to assume that such exists in this case-does not demonstrate that the Veteran actually was at Tan Son Nhut Air Force Base, or any other Air Force Base in the Republic of Vietnam, in February 1967.  

After weighing the Veteran and R.R.H's lay statements against the other evidence of record, particularly the service records, including the Veteran's performance evaluation, as well as the lack of any documentary evidence-be that temporary duty (TDY) orders, travel vouchers, certificates of completion of the alleged course at Clark Air Force Base in February 1967, etc.-the Board finds that the evidence of record outweighs the aforementioned statements of record.  

Consequently, the Board cannot find that the evidence is at least in equipoise that the Veteran ever had "boots on the ground" in the Republic of Vietnam, such that the presumption of herbicide exposure has been triggered in this case.  See 38 C.F.R. § 3.307(a)(6)(iii) (2017); see also Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009) (a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam as to the presumption of exposure to herbicides).

Alternatively, the Veteran-in his statements and during his May 2017 hearing as well as in his spouse's letter noted above and during her testimony at the hearing in May 2017-contends that he was exposed to herbicide agents as a result of his service at Takhli RTAFB from May 1966 to May 1967.  

In particular, the Veteran has stated that he came in contact with the perimeter of the base during the course of his duties in the supply support unit; he indicated that he would drop off and pick up supplies, replacement parts, and other items at several buildings around the base, the flight line, and at the perimeter.  In support of that assertion, the Veteran submitted a copy of his Air Force Commendation Medal description, noting that he worked with several different units throughout the base, including communications, electronics, meteorological equipment, aerospace ground equipment, vehicles and aircraft engines units as part of the base supply support unit.  In another statement, the Veteran indicated that he worked with the petroleum, oil and lubricants (POL) unit, which was located at the perimeter of the base.  

Additionally, the Veteran also indicated that his hootch was close to the perimeter of the base, approximately a football field away from the perimeter.  The Veteran submitted several photographs documenting his hootch, as well as what he described as the perimeter of the base.  He further stated in his statements and during his hearing that he jogged along the perimeter of the base, as well as played football and other sports in a field that was adjacent to the perimeter of the base.  The Veteran further sent in several photographs of himself "downtown," noting that to leave the base he had to cross the perimeter.  

Finally, the Veteran testified that he performed guard duty during his service at Takhli RTAFB.  He stated that supply personnel were utilized for guard duty and that he walked the perimeter as a "base augmentee security alert team member"; he submitted a photograph of himself dressed in his security alert uniform that he was issued after training; he noted weapons were only given out when he was on guard duty.  

The M21 Manual provides that herbicide agents were used at Takhli RTAFB during the Vietnam era, which is when the Veteran served at that facility.  The M21 further indicates that exposure to herbicide agents is to be conceded if the Veteran was a security policeman; security patrol dog handler; member of the security police squadron; or, "otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence."  See M21-1MR, Part IV, Subpart ii.1.H.5.b.  

As noted above in his performance evaluation for that period of service, the Veteran was noted to have good relationships with various units around the base as a liaison.  However, the Veteran stated during his hearing that a majority of those units were along the flight line, which was approximate 5 football fields away from the perimeter fencing.  The Board finds that such evidence weighs against a finding that the Veteran's normal work duties were near the perimeter in this case.  

Likewise, the Veteran's statements that he had guard duty that included walking along the perimeter are not borne out by the evidence of record.  The Veteran's service personnel records and performance evaluations do not demonstrate that he had any such supplemental training or that he worked guard duty in the capacity of guarding the perimeter of the base.  

Aside from his assertions and a picture of him wearing a uniform but not performing any guard duty, there is no evidence to demonstrate that the Veteran served any type of guard duty that would have brought him near the perimeter of the base; the Veteran's service records simply do not document that he ever had any guard duty or other service as a security policeman, security patrol dog handler, or was otherwise a member of the security squadron at Takhli RTAFB during his period of service.  

As to the spouse's statements that his hootch would fill up with herbicide spray when it was sprayed, the Board notes that there is simply no contemporaneous evidence to document the spouse's assertions.  Moreover, as to the Veteran's statements his hootch was approximately a football field away from the perimeter, although some photographs appear to document some buildings that were more or less that far from the perimeter, the Board does not find that such documents that the Veteran's regular duties placed him near to the perimeter in this case.  

Furthermore, as to the Veteran's statements that he worked with the POL unit, the Board does not dispute that as a supply officer he interacted with that unit.  However, the Veteran has submitted no evidence to demonstrate that the POL unit was located at the perimeter of the base, aside from his bare assertions of such.  Rather, the Veteran's other testimony during his hearing indicated that a majority of the units he interacted with were on the flight line and they were 5 football fields away from the perimeter.  

Finally, the Veteran indicated that he played sports and jogged on the perimeter of the base while at Takhli RTAFB, as well as crossed the perimeter in order to leave the base.  The Board has considered those otherwise unsupported statements and does not find that such demonstrates that he was otherwise near the perimeter due to his normal work duties.  Furthermore, it does not appear likely that he would be near a perimeter that was guarded, which the perimeter of that base apparently was given the M21 statements.

Finally, in his hearing, the Veteran additionally appeared to testify that at later parts of service he was exposed to herbicides at various other bases, including Eglin Air Force Base.  The Veteran additionally indicated that he flew in a C-130 as well as other aircraft during his period of service, and asserted that there was a generalized presumption of herbicide exposure for aircraft.  

The Veteran's service personnel records do not document any service at Eglin Air Force Base; however, even assuming that he was at that base for approximately a month total, as he testified to in his hearing, the Board finds that such evidence does not demonstrate that the Veteran ever came in contact with the limited area that herbicides were tested in at Eglin Air Force Base or that such testing was even occurring during the Veteran's two periods of time at that facility.  Quite simply, the Veteran has provided no evidence that herbicides were used at Eglin Air Force Base during the two periods he was there, and even if such were shown to have been tested during those times, the Veteran has not proffered any evidence to demonstrate that he was in the testing area such that he would have been exposed to herbicides.  

As to the Veteran's assertions regarding a presumption of exposure to herbicides as a result of aircraft, the Board notes that there is a specific presumption for second-hand exposure due to working with C-123 aircraft that participated in Operation RANCHHAND.  The Veteran is noted to have flown in either C-130 or C-47 aircraft during his period of service, as best as the Board can ascertain from the record.  Nevertheless, it is clear that the Veteran has not alleged at any time that he ever worked in or flew in any C-123 aircraft that were used in Operation RANCHHAND.  Therefore, the Board cannot award any presumptive service connection on that basis in this case.  See 38 C.F.R. § 3.307(a)(6)(v) (2017).  

Insofar as the Veteran has asserted that there is a generalized presumption, the Veteran and his representative are incorrect in that assertion, as noted by the above regulation.  However, insofar as the Veteran has indicated that he was exposed on a secondary basis based on any equipment, including any C-130 or C-47 that may have operated in the Republic of Vietnam, the Veteran has not submitted any actual evidence in this case that there was herbicide on any of those pieces of equipment such that he can claim exposure in this case.  

In short, although the Veteran is shown to have service at Takhli RTAFB from May 1966 to May 1967, and herbicides usage on the perimeters of those bases has been conceded, the preponderance of the evidence does not demonstrate that the Veteran was a security policeman, a member of the security police squadron, or a security patrol dog handler during his period of service.  Moreover, the preponderance of the evidence does not establish that his regular work duties placed him near to the perimeter of Takhli RTAFB during his period of service.  The evidence of record further does not demonstrate that the Veteran ever had any service in the Republic of Vietnam, to include any layover at Tan Son Nhut Air Force Base in February 1967.  Finally, none of the other evidence demonstrates any other actual exposure to herbicides during any period of his military service.  

Instead, the evidence of record demonstrates that his prostate cancer was not incurred in service or for many years thereafter.  Accordingly, service connection for prostate cancer, to include as secondary to herbicide exposure during military service, must be denied on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for prostate cancer, to include as secondary to herbicide exposure during service, is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


